DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the Preliminary Amendment filed on 26 April 2021, where:
Claims 1 and 12 amended;
Claims 6 and 17 have been cancelled;
Claims 22-25 added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,579,134 issued to Fiebing.
Fiebing teaches in Figures 1-6 and respective portions of the specification of an apparatus for turning a sport board that is in motion, comprising: 
a binding interface pod (shown in Figures 1-3) configured to be mounted on a longitudinal centerline of the board (15) proximate to a first distal end, the binding interface pod comprising a pivotable top plate (30) configured to be positioned above a top of the board and a rotatable steering fin (21) configured to extend from a bottom of the board (15), the pivotable top plate (30) linked to the steering fin (21) such that the steering fin (21) counter-rotates (gear wheels 61 result in a counter rotation of the fin 21 relative to the top plate 30 ) around a first axis (about an axis colinear with element 54 in Figure 6) in response to pivoting of the top plate (30) around a second axis (about an axis colinear with element 51 in Figure 6) and rotates in response to counter-pivoting of the top plate (30), wherein the first axis is perpendicular to the second axis (see Figure 6).
Fiebing disclose the claimed invention except for showing a binding interface for the embodiment shown in Figure 6.
Fiebing, however, shows a binding interface in the embodiments in Figures 1-3.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a binding interface, as shown in Figure 1-3, for the embodiment shown in Figure 6 to provide the advantage of securely securing a user’s feet to the interface pod.
Allowable Subject Matter
Claims 1-5, 7-16 and 18-24 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of an apparatus that includes first and second binding interface pods, where the first binding interface pod includes a first top plate and a first steering fin that rotates in response to movement of the first top plate, the first binding interface pod configured to be mounted to a snowboard such that the first top plate is non-parallel with a top surface of the snowboard, where a linkage that connects the first binding interface pod with the second binding interface pod and where the second binding interface pod is responsive to movement of the first top plate to rotate the second steering fin, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618